Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                         Nos. 19-CV-195 & 19-CV-646

                   CLOSE IT! TITLE SERVICES, INC., D/B.A.
               FEDERAL TITLE & ESCROW CO., et al., APPELLANTS,

                                        v.

                     MICHAEL S. NADEL, et al., APPELLEES.

                         Appeals from the Superior Court
                           of the District of Columbia
                                 (CAB-5391-18)

                     (Hon. William M. Jackson, Trial Judge)

(Argued December 10, 2020                                  Decided April 8, 2021)

      Stacey G. Evans for appellants.

      Bryan A. Carey, attorney for Sean Smith and Erin Wrona, were on the brief,
for appellees.

    Roger E. Warin with whom Michael E. Stoll, attorneys for McDermott Will
& Emery LLP and Michael S. Nadel, were on the brief, for appellees.

     Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON, Associate Judge, and
FERREN, Senior Judge.

      FERREN, Senior Judge:      A local radio station published statements by

attorney Michael Nadel, a partner at McDermott Will & Emery LLP (“McDermott
                                             2

Will”), about appellant, Federal Title & Escrow Co. (“Federal Title”), 1 in

connection with his firm’s representation of Sean Smith and Erin Wrona in a

lawsuit against Federal Title for the loss of $1.57 million held in escrow.

Considering these statements to be defamatory and otherwise tortious, the

appellants (Federal Title and its owner, Todd Ewing) sued the appellees (Nadel,

McDermott Will, Smith, and Wrona) for damages, as well as a published retraction

of Nadel’s statements and their removal from all websites. Appellees filed a

motion to dismiss for failure to state a claim under Super. Ct. Civ. R. 12(b)(6), as

well as a special motion to dismiss under the District of Columbia Anti-Strategic

Lawsuits Against Public Participation Act (“Anti-SLAPP Act”). 2



      The trial court granted appellees’ 12(b)(6) motion to dismiss based on its

determination that appellants failed to plead any viable claim. The court also

granted appellees’ anti-SLAPP motion to dismiss, concluding that they had made

the required prima facie showing that Nadel’s statements comprised “an act in

furtherance of the right of advocacy on issues of public interest[,]” 3 unrebutted by

________________
      1
        Federal Title & Escrow Co. is the name under which Close It! Title
Services, Inc., does business.
      2
          D.C. Code §§ 16-5501-5505.
      3
          D.C. Code § 16-5502(b).
                                             3

appellants, and thus that appellants’ claims could not succeed on the merits. The

trial court then awarded appellees their attorneys’ fees under the Anti-SLAPP Act

fee-shifting provision. 4



      We conclude that the trial court correctly dismissed appellants’ claims for

defamation and false light invasion of privacy but erred in dismissing their claim

for tortious interference with business relations. Furthermore, the trial court erred

in granting appellees’ anti-SLAPP motion to dismiss and awarding them attorneys’

fees. Accordingly, we affirm in part, reverse in part, and remand for further

proceedings.



                 I. Factual Background and Procedural History



      In May 2017, appellees Smith and Wrona hired Federal Title to assist them

with closing on the purchase of a home in the Cleveland Park neighborhood, and

they wired $200,000.00 to Federal Title as an earnest-money deposit. A few days

later, they received an email from the email address of Melina Schifflett, the

Federal Title employee with whom they had been working, requesting that they

wire the remaining $1.57 million of the home’s purchase price. Smith and Wrona
________________
      4
        See D.C. Code § 16-5504.
                                            4

complied, despite being wary that the receiving bank account was different from

the one used for the earlier wire and was associated with an unfamiliar entity

designated JMZ Equities, LLC (“JMZ”). At the scheduled closing in June 2017,

Ewing informed Smith and Wrona that Federal Title never received the $1.57

million wire. The closing was postponed, and Ewing promptly notified the FBI.

Several days later, appellant Ewing told Smith that Federal Title’s computer

system had been hacked and Schifflett’s email address had been commandeered to

intercept the funds from the second wire.



      In August 2017, Smith and Wrona filed a federal RICO suit against

appellants Federal Title and Ewing, as well as against Schifflett, JMZ, and Jeff

Zorbo (JMZ’s owner). Shortly after the suit was filed, Nadel was interviewed by a

reporter from the local public radio station, WAMU, resulting in publication of the

following statements carried both on the air and on WAMU’s website:



            “Federal Title either caused our money to be stolen or
            stole it, and we need to get our money back,” said
            Michael Nadel, the couple’s attorney. “We don’t have
            any evidence that it happened because of hackers other
            than Federal Title’s say-so.” Nadel also says Federal
            Title, which has offices in Friendship Heights and Logan
            Circle, failed to effectively communicate with Smith and
            Wrona ahead of the closing—a situation he attributes to
            the company being involved in the scheme. “Federal
            Title never called Sean Smith and said, ‘Bring your
                                             5

             money to closing,’ and didn’t even bring it up until the
             middle of closing. So if they weren’t responsible for
             helping steal the money, it certainly seems like they
             knew well in advance of that closing that the money was
             gone. Their conduct shows that,” he said.


McDermott Will published on its website a link to the WAMU story and repeated

on the website Nadel’s statements that Federal Title had “either caused our money

to be stolen or stole it,” and that “if they weren’t responsible for helping steal the

money, it certainly seems like they knew well in advance of that closing that the

money was gone.” Several days later, Federal Title notified Nadel and McDermott

Will by letter that the statements were defamatory, causing it “immediate and

irreparable harm,” and should be retracted.          Nadel and McDermott Will

acknowledged receipt of the letter but refused a retraction.



      In June 2018, the district court dismissed Smith and Wrona’s federal suit

because they had failed to plead facts sufficient for a RICO claim. 5 The court

declined to exercise supplemental jurisdiction over the remaining District-law

claims. Smith and Wrona promptly filed a complaint in Superior Court alleging,

inter alia, a conspiracy to commit theft or, alternatively, negligence by Federal

Title associated with JMZ’s alleged hack of its computer system. The case was
________________
       5
         Smith v. Fed. Title & Escrow Co., No. 17-CV-1580, 2018 U.S. Dist.
LEXIS 104062, at *15-10 (D.D.C. June 21, 2018).
                                             6

referred to mediation, and in April 2019 a joint stipulation was filed that dismissed

with prejudice all of Smith’s and Wrona’s claims against appellants and Schifflett.



      Meanwhile, in July 2018, Federal Title and Ewing had filed a complaint in

Superior Court against appellees alleging defamation, false light invasion of

privacy, and tortious interference with business relations, all based on Nadel’s

statements to WAMU. Appellees moved to dismiss the complaint for failure to

state a claim under both Rule 12(b)(6) and the Anti-SLAPP Act.



      In October 2018, the trial court granted appellees’ motions to dismiss on

both grounds. As to Rule 12(b)(6), the court ruled that: (1) Nadel’s statements

were not reasonably susceptible of a defamatory meaning in the context of

WAMU’s article and, in any event, were protected by the fair-report and judicial-

proceedings privileges; (2) the false light claim necessarily failed because the

defamation claim was deficient; and (3) as to alleged tortious interference, the

complaint failed to specify the business or contractual relationships allegedly

damaged by Nadel’s statements. Moreover, as to appellees’ anti-SLAPP motion to

dismiss, the trial court concluded that the statute applied because the case “arises

from privileged statements made . . . to a WAMU reporter after the filing of

the . . . federal lawsuit[],” and it concerns an “issue of public interest,” namely,
                                             7

“the importance of cybercrime.”      The trial court further found that the Rule

12(b)(6) shortcomings prevented appellants from demonstrating that they were

likely to succeed on the merits of their claims, and thus that dismissal was required

under the Anti-SLAPP Act. Appellees then filed motions for attorneys’ fees under

that statute.



       In November 2018, the trial court granted appellants’ timely motion to

reconsider the dismissal because the court had failed to acknowledge appellants’

filed oppositions and also had failed to conduct the required hearing on an anti-

SLAPP motion to dismiss. On February 5, 2019, after the required hearing the

previous month, the trial court affirmed its October 2018 dismissal order.

Appellants timely appealed the February 5 order in Case No. 19-CV-195.



       On February 25, 2019, the trial court granted Smith’s and Wrona’s motion

for attorneys’ fees under the Anti-SLAPP Act and awarded them $24,340.00. In

June 2019, Smith and Wrona filed a motion for an amended order, nunc pro tunc,

to require payment of the fee award to appellants jointly and severally, because

omission of that requirement had prevented them from registering the order as a

judgment in Maryland. Appellants filed an opposition, arguing that the February

25 order was not a final, appealable order because Nadel’s and McDermott’s
                                              8

attorneys’ fee motion was unresolved and, in any event, because Smith’s and

Wrona’s requested addition was a substantive change inappropriate for a nunc pro

tunc order. Smith and Wrona filed a reply arguing that the February 25 order was

appealable because it had been issued after the February 5 dismissal order. On

July 2, 2019, the trial court issued an amended fees order granting Smith’s and

Wrona’s requested addition. Also on July 2, 2019, the trial court granted, in part,

Nadel’s and McDermott Will’s motion for attorneys’ fees under the Anti-SLAPP

Act, halving their requested amount to $85,402.85. Appellants timely appealed the

July 2 orders in Case No. 19-CV-646.           On December 19, 2019, this court,

consolidated the appeals.



                              II. Standard of Review



      A complaint is subject to dismissal under Super. Ct. Civ. R. 12(b)(6) for

failure to state a claim on which relief can be granted if it does not satisfy the

requirement, set forth in Super. Ct. Civ. R. 8(a)(2), that it contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” 6 The plaintiff




________________
      6
        Potomac Dev. Corp. v. District of Columbia, 28 A.3d 531, 544 (D.C.
2011).
                                               9

is not required, however, to include “detailed factual allegations.” 7 All factual

allegations in a complaint challenged under Rule 12(b)(6) must be presumed true

and liberally construed in the plaintiff’s favor. 8 That said, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” 9 and the plaintiff must plead “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” 10 “[A]lthough a plaintiff may survive a Rule 12(b)(6) motion

even if “recovery is very remote and unlikely,” 11 the “factual allegations must be

enough to raise a right to relief above the speculative level.” 12




________________
     7
       Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
      8
          See Grayson v. AT&T Corp., 15 A.3d 219, 228-29 (D.C. 2011) (en banc).
      9
          Potomac Dev. Corp., 28 A.3d at 544 (quoting Iqbal, 556 U.S. at 678).
      10
           Id.
      11
           Grayson, 15 A.3d at 229.

       OneWest Bank, FSB v. Marshall, 18 A.3d 715, 721 (D.C. 2011) (quoting
      12

Chamberlain v. American Honda Fin. Corp., 931 A.2d 1018, 1023 (D.C. 2007)).
                                            10

      This court reviews “an order granting a motion to dismiss de novo.” 13

Similarly, the court examines the prima facie showing requirement for a special,

anti-SLAPP motion to dismiss under D.C. Code § 16-5502(b) and the relevant

definitional provisions in D.C. Code § 16-5501 de novo. 14



                                   III. Analysis



      A. The 12(b)(6) Motions to Dismiss

                                  1. Defamation

      A claim for defamation must allege:

             (1) that the defendant made a false and defamatory
             statement concerning the plaintiff; (2) that the defendant
             published the statement without privilege to a third
             party; (3) that the defendant’s fault in publishing the
             statement amounted to at least negligence; and (4) either
             that the statement was actionable as a matter of law
             irrespective of special harm or that its publication caused
             the plaintiff special harm. 15

________________
      13
         Ludwig & Robinson, PLLC v. BiotechPharma, LLC, 186 A.3d 105, 109
(D.C. 2018) (internal citations and quotations omitted).
      14
        See Saudi Am. Pub. Rels. Affs. Comm. v. Inst. for Gulf Affs., 242 A.3d 602,
607 (D.C. 2020) (citing Competitive Enterprise Institute v. Mann, 150 A.3d 1213,
1233 (D.C. 2016), as amended (Dec. 13, 2018)).
      15
        Solers, Inc. v. Doe, 977 A.2d 941, 948 (D.C. 2009) (quoting Oparaugo v.
Watts, 884 A.2d 63, 76 (D.C. 2005)).
                                             11

The trial court dismissed this claim by appellant Ewing, concluding that the

complaint “fail[ed] to allege any statements made by any of the defendants

concerning him in an individual capacity.”          Also, the court dismissed the

defamation claim by Federal Title, determining that Nadel’s statements, “when

read in context, were not reasonably capable of conveying a false and defamatory

message.” As to both, we agree.



      When examining a defamation claim, we cannot separate the words from

their context. 16 As the trial court correctly concluded, when one considers Nadel’s

statements in context, it is clear that he is communicating no more than his theory

of his clients’ case. 17 While appellants are correct in observing that statements

which tend to “injure [the] plaintiff in his trade, profession or community standing”
________________
       16
          See Clawson v. St. Louis Post-Dispatch, L.L.C., 906 A.2d 308, 313-14
(D.C. 2006) (“[A] statement . . . may not be isolated and then pronounced
defamatory, or deemed capable of defamatory meaning. Rather, any single
statement or statements must be examined within the context of the entire
[article].”); see also Howard Univ. v. Best, 484 A.2d 958, 989 (D.C. 1984) (“The
plaintiff has the burden of proving the defamatory nature of the publication, and
the publication must be considered as a whole, in the sense in which it would be
understood by the readers to whom it is addressed.”) (internal citations omitted).
      17
           See Guilford Trans. Indus., Inc. v. Wilner, 760 A.2d 580, 597 (D.C. 2000)
(“[I]f it is plain that a speaker is expressing a subjective view, an interpretation, a
theory, conjecture, or surmise, rather than claiming to be in possession of
objectively verifiable facts, the statement is not actionable.”) (internal quotations
omitted).
                                            12

are important considerations in evaluating a defamation claim, “[a]n allegedly

defamatory remark must be more than unpleasant or offensive; the language must

make [appellants] appear odious, infamous, or ridiculous.” 18        It is therefore

certainly the case that, if Nadel had simply asserted that Federal Title had stolen

Smith’s and Wrona’s money, appellants likely would have appeared “infamous.”

But the language used and its context made it clear to the audience “to whom it

was addressed” 19 – the general public – that appellees were not sure what happened

to the money but held Federal Title legally responsible because they either

“help[ed] steal the money” or “seem[ed] like they knew” what happened to it. 20 In

the context of the radio reporter’s interview and related article, it would have been

________________
     18
        Klayman v. Segal, 783 A.2d 607, 613 (D.C. 2001).
      19
           Best, 484 A.2d at 969.
      20
         During oral argument, appellants’ counsel, for the first time, distinguished
between the comments Nadel had made on air and his statements as reported in the
WAMU article. She observed that, although the article may have given a reader
enough context to preclude Nadel’s statements from being defamatory, a listener to
the radio broadcast may not have been aware of the context. While it is true that
an audience member could tune in at any time of the broadcast and hear a portion
of the statements that were arguably defamatory, appellants have not claimed that
what was said on the air differed from what was written in the article. The
possibility that a portion of the statements could have been heard out of context
does not obviate the need for us to read them in their full context. In any event,
this court does not normally consider new arguments on appeal. See Thornton v.
Norwest Bank of Minnesota, 860 A.2d 838, 842 (D.C. 2004) (internal citations
omitted).
                                              13

clear to the audience that, considered objectively, Nadel was speaking as an

attorney, espousing a theory of liability to serve his clients’ interests, 21 not making

a personal accusation that appellants were “odious, infamous, or ridiculous.”



      Because Nadel’s statements were not capable of a defamatory meaning,

appellants’ identical defamation claim against Mr. Ewing in his individual capacity

necessarily failed as well, as the trial court concluded. Moreover, appellants also

failed to provide support for the contention that, in context, the audience would

have understood the accusations against Federal Title to extend to Mr. Ewing

himself as a person “solely in charge of corporate decision making . . . .” 22 Indeed,

Mr. Ewing is not mentioned in the WAMU article or in the McDermott Will

website. As the trial court indicated, Mr. Ewing “and Federal Title are not one and

the same in a way that the statements made in relation to Federal Title can be

deemed as made to Mr. Ewing as well.”




________________
       21
          The trial court also concluded that Nadel’s statements were protected by
the fair-report privilege and the judicial proceedings privilege. Because we agree
that Nadel’s statements could not be understood to have a defamatory meaning, we
do not reach these issues.
      22
           Jankovic v. Int’l Crisis Grp., 494 F.3d 1080, 1089 (D.C. Cir. 2007).
                                             14

                        2. False Light Invasion of Privacy



      “An invasion of privacy-false light claim requires a showing of: (1)

publicity; (2) about a false statement, representation, or imputation; (3) understood

to be of and concerning the plaintiff; and (4) which places the plaintiff in a false

light that would be highly offensive to a reasonable person.” 23 Because Nadel’s

statements were not capable of a defamatory meaning, appellants’ claim of false

light invasion of privacy also fails. 24     “[W]here the plaintiff rests both his

defamation and false light claims on the same allegations . . . the claims will be

analyzed in the same manner.” 25

________________
      23
         Klayman, 783 A.2d at 613-14. Appellants’ do not contest the trial court’s
conclusion that a corporation (here Close It! Title Services Inc., d/b/a Federal Title
& Escrow Co.) does not have a personal right of privacy to sustain such a claim.
see also RESTATEMENT (SECOND) OF TORTS § 652I, cmt. c (“A corporation,
partnership or unincorporated association has no personal right of privacy. It has
therefore no cause of action for any of the four forms of invasion of privacy. . . .”).
      24
         See id. at 619 (“[S]imilar to our conclusion that the challenged statement
did not make Mr. Klayman appear to be odious, infamous or ridiculous, and for the
same reasons, we are constrained to agree with the trial court that the statement did
not place Mr. Klayman in a ‘highly offensive’ false light.”) (internal citations and
quotations omitted).
      25
          Blodgett v. Univ. Club, 930 A.2d 210, 222-23 (D.C. 2007) (internal
citation omitted); see also Klayman, 783 A.2d at 619 (“[A] plaintiff may not avoid
the strictures of the burdens of proof associated with defamation by resorting to
a claim of false light invasion.”) (internal citation and quotations omitted).
                                             15

                3. Tortious Interference with Business Relations



      “A prima facie case of tortious interference with business relations requires:

(1) existence of a valid contractual or other business relationship; (2) [the

defendant’s] knowledge of the relationship; (3) intentional interference with that

relationship by [the defendant]; and (4) resulting damages.” 26 The trial court

dismissed appellants’ claims, concluding that they failed to “allege the exact

business or contractual relationships that were supposedly damaged by the

statements.”    The trial court further determined that appellants’ tortious

interference claim was limited to legal conclusions, without supporting factual

allegations. To the contrary, we conclude that appellants sufficiently pled this

claim, and thus we reverse the dismissal and remand the claim.



      In their complaint, appellants represent that, “[o]ver the past twenty years,

[they] have established valid contractual and business relationships with lenders,

insurers, real estate brokers and homebuyers and sellers.”         This allegation is

sufficient to satisfy the first element of the tort: the existence of a “valid business


________________
       26
          Whitt v. Am. Prop. Constr., P.C., 157 A.3d 196, 202 (D.C. 2017) (internal
citations and quotations omitted).
                                             16

relationship.”   Moreover, it has long been established that plaintiffs need not

identify specific business relationships or otherwise plead with particularity. 27



        Likewise, appellants satisfied the second element, adequately pleading that

appellees knew of Federal Title’s array of business relationships by explaining that

Federal Title was the largest independently owned and operated title company in

the Washington, D.C. area and that appellees chose them, in part, because of that

fact.



        Covering the third element of tortious interference, appellants pled that

appellees’ intentional interference with their business relationships was attributable

to Nadel’s statements, including appellees’ awareness of the harm those statements

caused. Specifically, the complaint alleged that appellees had been informed of the

damage: “On or about August 16, 2017, Plaintiffs . . . notified McDermott and

Nadel by letter that [Nadel’s] statements were false, constituted defamation per se,

and were causing immediate and likely irreparable harm.” In addition, appellants

alleged that, despite acknowledging receipt of this notice of harm, appellees chose

________________
       27
          See Havilah Real Prop. Servs., LLC v. VLK, LLC, 108 A.3d 334, 351
(D.C. 2015) (“VLK’s argument that Havilah failed to identify specific business
relationships can be disposed of by reference to our decision in Carr v. Brown, 395
A.2d 79, 84 (D.C. 1978)”).
                                              17

not to retract the statements. These allegations were more than sufficient to satisfy

the third element of the tort. 28



       Finally, appellants adequately pled damages, indicating not only injury to

their reputations and related emotional distress but also significant financial

damage:     “Realtors and lenders terminated their business relationships with

Plaintiffs. New orders for title services plummeted. Revenues, which had been

climbing steadily for years, plunged. The total financial damage to Plaintiffs

ultimately will be in the tens of millions of dollars.”




________________
       28
          To allege the “intentional interference” element of the tort, a plaintiff need
not plead that the defendant acted with malice or otherwise wrongfully. See
NCRIC, Inc. v. Columbia Hosp. for Women Med. Ctr., Inc., 957 A.2d 890, 900
(D.C. 2008) (“We have never declared it an element of a prima facie case that the
defendant's intentional interference be otherwise wrongful.”). Instead, it is
sufficient that a plaintiff’s pleadings reflect that the defendant was certain or
substantially certain that interference with a business relationship would occur as a
result of the defendant’s actions (emphasis added). See Whitt, 157 A.3d at 203.
Accordingly, because Federal Title’s pleadings sufficiently alleged appellees’
interference with its business relationships, a properly instructed jury could find
the requisite “intentional interference” based on appellees’ being “substantially
certain” that harm to that business would occur as a result of Nadel’s statements.
See id. (explaining that a jury could find that defendants were “substantially
certain” they were interfering with plaintiff’s business when their construction
(outside plaintiff’s property) resulted in “obvious obstacles” to reaching her
business, and that she had previously complained to them to put them on notice).
                                            18

      For the foregoing reasons, we reverse dismissal of appellants’ tortious

interference with business relations claim and remand for further proceedings

consistent with this ruling.




      B. The District of Columbia’s Anti-SLAPP Statute


      A strategic lawsuit against public participation, or SLAPP, is “an action filed

by one side of a political or public policy debate aimed to punish or prevent the

expression of opposing points of view.” 29 The District’s Anti-SLAPP Act provides

parties allegedly defending against a SLAPP (e.g., appellees here) with procedural

tools to protect themselves from “meritless” litigation – more specifically, to

provide expedited protection against harassment for exercising freedom of

expression protected by the First Amendment. 30 One of these procedural tools is



________________
     29
        Mann, 150 A.3d at 1226 (internal quotation marks omitted).
      30
         Id. at 1226-27; (explaining that the goal of a SLAPP suit “is not to win the
lawsuit but to punish the opponent and intimidate them into silence.”) (internal
citations omitted); see also Fridman v. Orbis Bus. Intelligence Ltd., 229 A.3d 494,
502 (D.C. 2020) (explaining that the Anti-SLAPP Act was created to mitigate the
spread of meritless lawsuits designed to “muzzle speech or efforts to petition the
government on issues of public interest . . . resulting in a chilling effect on the
exercise of constitutionally protected rights.”) (internal citations omitted).
                                                  19

the opportunity to file a special motion to dismiss the complaint, in order to bring

the swiftest possible end to the litigation. 31



       To support an anti-SLAPP motion to dismiss, the defendant initially must

“make[] a prima facie showing that the claim at issue” – here, appellants’

complaint – “arises from an act” – here, defendant-appellee Nadel’s statements –

“in furtherance of the right of advocacy on issues of public interest.” 32 Thus, the

issue is whether Nadel’s statements go to or touch on the essential substantive

requirement, an issue of public interest. An “[i]ssue of public interest,” defined as

“an issue related to health or safety,” or “environmental, economic, or community

well-being,” as well as to “the District government,” a “public figure,” or a “good,

product, or service in the market place.” 33 Expressly excluded from this definition

are “private interests, such as statements directed primarily toward protecting the

speaker’s commercial interests rather than toward commenting on or sharing

information about a matter of public significance.” 34

________________
     31
        D.C. Code § 16-5502.
       32
            D.C. Code § 16-5502(b).
       33
            D.C. Code § 16-5501(3).

        Id.; see Saudi Am. Pub. Rels. Affs. Comm., 242 A.3d at 611 (“Section 16-
       34

5501(3) expansively defines an ‘[i]ssue of public interest’ to encompass issues that
                                                               (continued . . .)
                                             20



      Once the issue is definable as a matter of “public,” not “private” interest,35

the kind of “act” that qualifies to further “the right of advocacy on issues of public

interest” means:


               (A) any written or oral statement made: (i) in connection
               with an issue under consideration or review by a
               legislative, executive, or judicial body, or any other
               official proceeding authorized by law; or (ii) in a place
               open to the public or a public forum in connection with
               an issue of public interest. 36


      If the defendant has made the required prima facie showing 37 – which is “not

onerous” 38 – “the burden shifts to the . . . plaintiff, who must demonstrate that the

________________
(. . . continued)
‘relate[] to’ a set of wide-ranging, and somewhat nebulous, categories. . . . This
drafting choice indicates both that issues of public interest should be liberally
interpreted and that the statements need not explicitly refer to a qualifying topic.
Further, although the definition expressly carves out ‘private interests,’ it does so
in a matter that suggests that intermixing public and private interests is not
disqualifying. A statement may still relate to an issue of public interest so long as
it is not ‘directed primarily’ at a private interest.”).
      35
           See text accompanying supra notes 33 & 34.
      36
           D.C. Code §§ 16-5501(1)(A)(i) & (ii).
      37
           See supra note 32.
      38
        Doe No. 1 v. Burke (“Burke I”), 91 A.3d 1031, 1043 (D.C. 2014) (internal
quotation marks omitted).
                                              21

claim is likely to succeed on the merits.” 39 If the plaintiff cannot carry this burden,

the defendant’s motion must be granted and the lawsuit dismissed with prejudice. 40



      Ruling for the Nadel appellees, the trial court concluded:



               Application of the Anti SLAPP statute is clear[,] . . .
               based on protected speech under the statute as it arises
               from privileged statements made by Mr. Nadel to a
               WAMU reporter after the filing of the underlying federal
               lawsuit. The issue is included as one of public interest
               under the broad reading permitted by the statute, which
               relates to potential concerns regarding cybercrime.


To the contrary, appellants Federal Title and Ewing argue that the trial court erred

in ruling they had filed a SLAPP complaint that arose from an “act” (Nadel’s

statements) allegedly “in furtherance of the right of advocacy on issues of public

interest.” 41 They stress that Nadel’s statements “primarily” served not “public

interests” but, rather, the “private interests” 42 of the appellee lawyers and clients in

pursuit of the $1.5 million allegedly lost, if not stolen, by Federal Title and Ewing.

________________
     39
        Mann, 150 A.3d at 1227 (quoting D.C. Code § 16-5502(b)).
      40
           D.C. Code §§ 16-5502(b), (d).
      41
           D.C. Code §§ 16-5501(1)(A)(i) & (ii), 16-5502(b).
      42
           See supra note 34 and accompanying text.
                                             22

Accordingly, conclude appellants, the defendant-appellees failed to make the

required prima facie showing that justified granting their anti-SLAPP motion to

dismiss.



      We begin the analysis with appellees’ contentions in support of the trial

court’s ruling.     Their fundamental argument, premised on D.C. Code § 16-

5501(1)(A)(ii), relies on the appearance of Nadel’s statements in WAMU’s article

(presumably appearing in a “public forum”) 43 which addresses cybercrime:

“Hackers Allegedly Steal $1.5 Million from D.C. Couple In Home-Buying

Phishing Scheme.” They assert the trial court correctly determined that they had

made the essential prima facie showing that “Nadel’s statements dealt with . . .

several issues of public concern, including title services in the District and

cybercrime.”      To emphasize the point, appellees reference a quotation in the

WAMU article from a Federal Title employee who said that the incident in which

Smith and Wrona lost $1.57 million “should serve as a reminder to the public

about the importance of cybercrime awareness and education.” And, in their brief



________________
      43
         See text at supra note 36: “(A) any written or oral statement made: . . . (ii)
in a place open to the public or a public forum in connection with an issue of
public interest.” Appellants do not dispute that the article appeared in a “public
forum.”
                                           23

on appeal, appellees cite various articles about “email fraud and real estate

transactions.”



      This argument does not persuade.        Nadel’s statements did not address

cybercrime, email fraud, or real estate transactions; as appellants maintain, his

statements were related “primarily” to a private dispute 44 about responsibility for

the loss of $1.57 million belonging to Nadel’s clients, Smith and Wrona. Nadel’s

statements in the article at issue, first published by WAMU both on the air and on

its website – and followed by McDermott Will’s republication on its own website –

focused not on the overall “hacking” or “cybercrime” theme of the article but

rather, and far more narrowly, on publicizing the alleged responsibility of Federal

Title and Ewing for his clients’ missing $1.57 million. WAMU is not named as a

defendant in this case; there is no allegation that Nadel was even aware that the

WAMU reporter was intending to highlight “hacking”; and the only statements at

issue are Nadel’s, not those of WAMU and its reporter, or of the employee who

spoke about cybercrime for Federal Title. In fact, Nadel deflected discussion from

any broader, cybercrime issue to a focus exclusively on Federal Title’s alleged

culpability, stating: “We don’t have any evidence that it happened because of

hackers other than Federal Title’s say so.”
________________
      44
         D.C. Code § 16-5501(3); see supra note 34 and accompanying text.
                                            24

      In sum, we cannot interpret Nadel’s statements as relating to an issue of

public interest simply because they appear in an article featuring the issue of

cybercrime, which Nadel himself does not address. Neither can it be said that

Federal Title and its principal, Todd Ewing, filed their claim as parties on “one

side of a political or public policy debate” 45 about “cybercrime” or any other issue

of public interest, as required for a SLAPP lawsuit. 46 Indeed, the only “debate” the

parties were engaged in was over who was responsible for Smith’s and Wrona’s

missing funds and by what means; Nadel expressed no opinion about cybercrime

or any other public matter. 47 Nadel’s statements, rather, were directed primarily at

protecting his clients’ (and thus his own) commercial interests, which are not

protected under the Anti-SLAPP Act. 48




________________
     45
        Mann, 150 A.3d at 1227 (quoting D.C. Code § 16-5502(b)).
      46
           Id.
      47
         Cf. Saudi Am. Pub. Rels. Affs. Comm., 242 A.3d at 612-13 (concluding
that, although the speaker’s statements were primarily directed at another
individual, the statements were related to the public interest issue of community
well-being, as they were “made in the context of a firestorm . . . between two
competing Mid-East special interest groups” about “who should participate in a
major policy conference about religious tolerance in the Muslim world.”) (internal
quotations and citations omitted).
      48
           See supra note 34 and accompanying text.
                                             25

      Appellees, however, attempt to buttress their “public interest” (cybercrime)

argument, based on § 16-5501(1)(A)(ii), by relying on a companion provision, §

16-5501(1)(A)(i). 49 They say that this provision alone justifies a finding that

Nadel’s statements, overall, comprised an “[a]ct in furtherance of the right of

advocacy on issues of public interest” simply because those statements were made

about a situation under review by a “judicial body,” 50 namely Smith’s and Wrona’s

RICO case pending at the time in federal district court.



      Subsection (i), however, makes no reference to what an “issue of public

interest” is. As we noted with reference to subsection (ii), that definition is found

exclusively in a subsequent, “related paragraph” 51 of the Act. Section 16-5501(3)

defines an “issue of public interest” as an issue limited to “health or safety;

environmental, economic, or community well-being; the District government; a



________________
       49
          See text at supra note 36: “(A) any written or oral statement made: (i) in
connection with an issue under consideration or review by a legislative, executive,
or judicial body (emphasis added).
      50
           Id.
      51
          See Thomas v. United States, 171 A.3d 151, 153 (D.C. 2017)
(“Interpreting a statute . . . is a holistic endeavor, whereby we consider a statute in
the context of its entire statutory scheme and the language of surrounding and
related paragraphs.”) (internal quotations marks omitted).
                                              26

public figure; or a good, product, or service in the market place.” 52 To accept

appellees’ interpretation of § 16-5501(1)(A)(i), therefore, would be to accept that

someone could perform an “act in furtherance of the right of advocacy on an issue

of public interest” simply because the matter was under consideration by a

“judicial body,” without regard to whether it was limited to § 16-5501(3) criteria.


      If, as appellees contend, the only requirement for an issue of “public

interest” were to be its consideration “by a legislative, executive, or judicial

body,”53 or its appearance in a “place open to the public or a public forum” 54 – thus

leaving wide open how “public interest” is to be defined – then subsection (3) of

the Act, which comprehensively defines (and thus limits) an “issue of public

interest,” would be “redundant or superfluous,” 55 an untenable situation. 56

________________
     52
        D.C. Code § 16-5501(3).
      53
           D.C. Code § 16-5501(1)(A)(i).
      54
           D.C. Code § 16-5501(1)(A)(ii).
      55
         See Crawford v. District of Columbia, 891 A.2d 216, 220 (D.C. 2006) (It
is a “basic principle of statutory interpretation that a court must give effect to all of
the provisions of [a statute], so that no part of it will be either redundant or
superfluous.”) (internal quotations omitted).
      56
         Even if, as to the meaning of the phrase “issue of public interest,”
subsections (1) and (3) were in irreconcilable conflict, the more specific language
of subsection (3) would lead us to the conclusion we reach here. See George
Washington Univ. v. District of Columbia. Bd. of Adjustment, 831 A.2d 921, 943
                                                              (continued . . .)
                                            27

Accordingly, we cannot agree that subsections (i) and (ii) of § 16-5501(1)(A),

standing alone, add any substance to the meaning of “public interest”; they do not

independently justify a conclusion that Nadel’s statements were made “in

furtherance of the right” of public interest advocacy. 57 Rather, those subsections

necessarily incorporate the “public interest” criteria specified in § 16-5501(3),

which does not include Nadel’s statements limited to support of a private interest:

his clients, Smith and Wrona.



      Notwithstanding the broad scope of “an issue of public interest,” which

should be “liberally interpreted” under the Anti-SLAPP Act when addressing each

criterion specified in § 16-5501(3), 58 we must conclude that appellees have failed

to make a prima facie showing that Nadel’s statements – nowhere embraced by any

language in that subsection – were “in furtherance of the right of advocacy on

________________
(. . . continued)
(D.C. 2003) (explaining that, if statutory language conflicts, the more specific
governs the more general one).
      57
        D.C. Code § 16-5501(3). The predominance of subsection (3) in defining
“issue of public interest” is consistent with the legislative history of the Anti-
SLAPP Act, which makes clear that the statute is intended to prevent litigation
designed to “stop citizen[s] from exercising their political rights,” D.C. Council
Comm. Rep. B. 18-893, at 2 (D.C. Nov. 18, 2010), not to shield them from
accountability for alleged defamation and other tortious conduct.
      58
           Saudi Am. Pub. Rels. Affs. Comm., 242 A.3d at 611.
                                              28

issues of public interest.” 59 Accordingly, appellees’ special anti-SLAPP motion to

dismiss should have been denied, and the trial court’s decision to award relevant

attorneys’ fees and costs 60 must also be reversed. 61



                                   IV. Conclusion



      For the foregoing reasons, we (1) affirm the trial court’s orders denying

appellants’ defamation and false light claims, (2) reverse the court’s order denying

appellants tortious interference with business relations claim, and (3) reverse the

court’s order granting appellees’ special motion to dismiss pursuant to the Anti-

SLAPP Act and related attorneys’ fees. Accordingly, we remand the case for

further proceedings consistent with this opinion.



                                                         So ordered.




________________
     59
        D.C. Code § 16-5502(b).
      60
           See D.C. Code § 16-5504.
      61
        Because we conclude that appellees have not met their burden to establish
an Anti-SLAPP case, appellants’ claim that they were wrongfully denied targeted
discovery under the Act is moot.